Citation Nr: 0909768	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 decision issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in No. Little Rock, Arkansas.

The Veteran testified at a Board hearing at the RO in 
November 2004.  A transcript of the proceeding is of record.  
A May 2006 Board decision, inter alia, denied entitlement to 
service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus.

The Veteran entered a timely appeal to the U. S. Court of 
Appeals for Veterans Claims (Court).  By a Memorandum 
Decision, the Court vacated the Board's decision and remanded 
the case to the Board for readjudication, holding that the 
Board failed to provide adequate reasons or bases regarding 
whether the veteran's service-connected diabetes mellitus 
aggravated the veteran's hypertension.

The Board remanded the claim in September 2008 for further 
development and consideration. 


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
Veteran's hypertension was not aggravated by his service-
connected diabetes mellitus.  


CONCLUSION OF LAW

Hypertension was not aggravated by service-connected diabetes 
mellitus.  38 C.F.R. § 3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  In such case, the veteran will be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

A VA medical opinion was rendered in October 2008.  The 
examiner stated that he reviewed the Veteran's claims file in 
its entirety, and that it is not likely that his currently-
diagnosed hypertension was aggravated or caused by his 
service-connected diabetes mellitus.  The examiner noted that 
the Veteran weighed 273 pounds in 2001, he was advised to 
take insulin to control his diabetes, and he refused.  Even 
when the Veteran's diabetes was at its worst in 2001, he was 
not hypertensive with a blood pressure of 140/70.  As 
recently as 2001, the Veteran did not develop renal disease 
which might have promoted, or aggravated, hypertension.  

The Veteran's representative, in a written argument dated in 
February 2009, contends that the rationale for the October 
2008 VA medical opinion is flawed.  The representative noted 
that the Board specifically asked the examiner to comment on 
the currently-diagnosed hypertension; however, the examiner 
only considered the Veteran's prehypertensive state in 2001.  
The representative stated that he was not sure what the 
examiner's point was.  The representative indicated that the 
relevant points to address are: what was the Veteran's 
physical status when hypertension was found, whether the 
Veteran currently has any renal damage from the service-
connected diabetes mellitus, and if so, what effect does it 
have on the Veteran's hypertension?  

Although the VA examiner's rationale for his opinion was 
brief and could have been presented with more clarity, it 
adequately conveys that the Veteran did not develop 
hypertension even when his diabetes mellitus was at its 
worse, as the Veteran's blood pressure was normal at that 
time.  This finding tends to disprove that the Veteran's 
diabetes mellitus is a cause or aggravating factor in the 
development of hypertension, as he developed hypertension 
when his diabetes mellitus was better controlled.  
Significantly, the examiner also noted that renal disease 
caused by diabetes mellitus causes or aggravates 
hypertension, and the Veteran does not have renal disease.  

Given the facts of this case, if VA were put on notice that 
the Veteran had renal disease, the Board would again have to 
remand the claim to the agency of original jurisdiction to 
obtain that evidence and another opinion considering that 
evidence.  See 38 U.S.C.A. § 5103(a)(1); 38 C.F.R. 
§ 3.159(c).  However, neither the Veteran nor the 
representative contends that the Veteran has renal disease.  
The medical evidence of record is also negative for the 
condition.  VA's "duty to assist is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support the 
claim."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
(citations omitted).

The competent medical evidence demonstrates that the 
Veteran's service-connected diabetes mellitus did not 
aggravate his hypertension.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995) (adoption of an expert medical opinion may 
satisfy the statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 


ORDER

Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus, is denied

_________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


